DETAILED ACTION
Amendments made October 19, 2020 have been entered.
Claims 1, 2, 5, 8, 10, 11 and 13-17 are pending;
Claims 1, 2 and 14-16 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: “Stabilizer system” is defined on page 3 lines 26-34 of the specification as a mixture of ingredients which contributes to the stability of the frozen product with respect to ice cream formation, heat shock resistance, overall properties etc.  The stabilizer system may comprise any ingredients which are of structural importance to the frozen confectionary.
“Natural ingredients” is defined on page 6 lines 9-12 of the specification as ingredients of natural origin.  These include ingredients which come directly from the field, animals, etc. or which are the result of a physical or microbiological/enzymatic transformation process.  These do not include ingredients which are the result of a chemical modification process.
Naito et al
The rejection of claims 5, 7-11, 13 and 17 under 35 U.S.C. 103 as being unpatentable over Naito et al (JP2014236669A machine translation) in view of Arbuckle (“Ice cream, 2nd 

Ogura
Claims 5, 8, 10, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (JP2002306079A machine translation) in view of Arbuckle (“Ice cream, 2nd Edition” The AVI Publishing Group 1972, pages 35-37, 40, 41, 264, and 266) and Ummadi et al (WO 2014/086967).
Ogura teaches of a frozen confection which is in the form of ice cream (abstract and paragraph 0018), which was a known frozen aerated confection.  Ogura teaches that the confection contains 0.1-20%, preferably 0.3-10% starch selected from a preferred group including tapioca starch or processed starches thereof; and 0.01-5% of a stabilizer selected from one or more of a preferred group including pectin (abstract, paragraphs 0010-0013 and claim 2).  Ogura teaches that to improve flavor release, the confection additionally contains hemicellulose which is an ingredient derived from a natural origin and enzymatically processed (paragraphs 0007, 0014 and 0015).  Ogura teaches that the confection is processed through conventional means with the exception of the inclusion of the required ingredients discussed above (paragraph 0022).
Regarding the confection as comprising a stabilizer system consisting of the starch and pectin as recited in claim 5, the claimed limitation is considered a product by process limitation as it limits the order in which the ingredients are combined, and thus is a process step; as the product claimed is the frozen confection comprising a stabilizer system, the claim limitation which recites the stabilizer system as consisting of tapioca starch and pectin limits a component within the claimed product, but does not appear to limit the claimed product itself which comprises the named ingredients.  Thus, as the instantly claimed product is an aerated confection with a stabilizer system consisting of pectin and starch by teaching of a confection comprising pectin and starch the prior art is considered to encompass or at least make obvious the product as claimed.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Regarding starch and pectin as the only stabilizers in the confection as recited in claim 5, as Ogura teaches that the ice cream comprises starch in combination with stabilizers which 
Regarding the tapioca starch as native tapioca starch as recited in claim 11, as Ogura teaches a product comprising starches or processed starches thereof (paragraph 0010), the teachings of the prior art encompass or at least make obvious the use of tapioca starch in its native or modified/processed forms.
Ogura is silent to the confection as aerated to 95-135% as recited in claim 5, preferably from 100-126% as recited in claim 17; to the solids content of the frozen confection as 35-45% as recited in claim 5; to the confection as consisting of only natural ingredients as recited in claim 5; to the confection as free of egg as recited in claim 8; to the fat content of the confection as 3.0-11.0% as recited in claim 10; and to the confection as comprising a pH adjusting agent to adjust to a pH of 5.0-6.5 as recited in claim 13.
Regarding the confection as aerated to 95-135% as recited in claim 5, preferably from 100-126% as recited in claim 17, as discussed above Ogura teaches of a frozen confection which is in the form of ice cream and which can be made through conventional processes.  Arbuckle, pages 264 and 266, teaches that overrun is the amount of air incorporated into the product, which was regulated to give proper body, texture and palatability and that ice cream had an overrun of 70-100%.  Ummadi teaches of an ice cream product which is made with a desired overrun, which is generally 20-150% (page 7 lines 13-15 and 29-30 and page 16 lines 15-20).  As Ogura teaches of ice cream made by conventional means, it would have been obvious for the ice cream product of Ogura to be aerated to known overrun values for ice cream, including about 70-100% as shown by Arbuckle or 20-150% as taught by Ummadi.  It would have been further obvious to adjust the amount of overrun in the product in order to achieve the desired texture, body and palatability in view of the teachings of Arbuckle.  To do so would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the solids content of the frozen confection as 35-45% as recited in claim 5, as discussed above Ogura teaches of a frozen confection which is in the form of ice cream and which can be made through conventional processes.  Arbuckle teaches that commercial ice 
Regarding the confection as consisting of only natural ingredients as recited in claim 5, Ummadi teaches that consumers were increasingly concerned about purchasing and consuming products that contained only natural ingredients (page 2 lines 1-4 and page 3 lines 19-25).  It would have been obvious to one of ordinary skill in the art for the ice cream product of Ogura to comprise all natural ingredients, and thus no artificial or non-natural components, as a product with only natural ingredients was desirable to consumers as shown by Ummadi.   As Ogura does not require the use of any artificial or non-natural ingredients, one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding the confection as free of egg as recited in claim 8, as Ogura does not require the use of eggs within the confection, the teachings of the prior art encompass or at least make obvious the confection as free of eggs.  To form the product of the prior art with the required ingredients as disclosed and without additional unnamed components would have been an obvious result of the practice thereof.  Additionally, Ummadi teaches that it was preferred by consumers to have frozen confections free of egg ingredients which were known allergens (page 2 lines 13-17 and 26-28, page 12 lines 10-15 and page 14 lines 10-19).  It would have been further obvious to one of ordinary skill in the art for the confection of Ogura to be free of eggs in order to produce a preferred confection for consumers that was free of egg allergens in view of Ummadi.
Regarding the fat content of the ice cream as 3.0-11.0% as recited in claim 10, as discussed above Ogura teaches of a frozen confection which is in the form of ice cream and which can be made through conventional processes.  Arbuckle shows that commercial ice cream products had as low as 1% milk fat and as high as 20% milkfat (page 35, table 4.1).  Arbuckle teaches that milkfat balances the mix, imparts a rich characteristic to the flavor, adds caloric value, and increases cost (pages 36-37).  Ummadi teaches that ice cream may be full 
Regarding the confection as comprising a pH adjusting agent to adjust the confection to a pH of 5.0-6.5 as recited in claim 13, Ummadi teaches acidification of an ice cream product with a pH adjusting agent to achieve a pH of 5.0-6.5 aids in achieving a superior product (abstract, page 3 lines 26-27, page 10 line 34 through page 11 line 24, page 16 lines 24-26 and page 18 lines 22-25).  It would have been obvious to one of ordinary skill in the art for the ice cream product of Ogura to comprise a pH adjusting agent to adjust the pH of the confection to 5.0-6.5 in order to contribute to producing a superior product in view of Ummadi.
Further regarding the claimed ranges, it is noted that the prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed October 19, 2020 regarding the remaining prior art rejections have been fully considered but they are not persuasive. 
Applicant argues that the skilled artisan would not have combined the cited references to arrive at the claimed frozen aerated confection comprising a stabilizer system consisting of 0.25-2.0% tapioca starch and 0.05-0.40% pectin, wherein tapioca starch and pectin are the only stabilizers in the frozen confection because: (1) Ogura discloses a long list of stabilizers and preferred stabilizers, and there is no reason to select pectin from the disclosed list of stabilizers; and (2) the examples of Ogura do not include pectin.
This argument is not convincing.  The claimed limitations are considered at least obvious over the teachings of the prior art as discussed herein.  
As Ogura teaches a frozen confection (paragraph 18) comprising starch in combination with stabilizers, wherein the stabilizers “are preferably used alone…” (paragraph 11), the use of starch in combination with one of the disclosed stabilizers alone (i.e. a stabilizer system consisting of starch and a disclosed stabilizer, wherein the product does not comprise additional stabilizers), would have been encompassed or at least obvious over the teachings of the prior art.  This position is further supported as Ogura teaches the product “comprising starch and a stabilizer” (claim 5).

As Ogura teaches starch used in the present invention includes tapioca starch (paragraph 10), which is used from 0.3-10 parts (paragraph 12), the use of tapioca starch from 0.3-10% would have been further encompassed or at least obvious over the teachings of the prior art.
As Ogura teaches the stabilizer selected from the group including pectin (paragraph 11) and the stabilizer as from 0.01-5.0 parts, preferably 0.1-1.0 parts (paragraph 13), the use of the pectin from 0.01-5.0% or 0.1-1.0% would have been further encompassed or at least obvious over the teachings of the prior art.  
To use the disclosed elements of the prior art reference in the disclosed compositional amounts and combinations would have been obvious and well within the purview of one of ordinary skill in the art.  “That the [prior art] patent discloses a multitude of effective combinations does not render any particular [composition] less obvious.” Merek & Co v. Biocraft Labs., 874 F.2d 804,807 (Fed. Cir. 1989).
Additionally, regarding the confection as comprising a stabilizer system consisting of starch and pectin, it is noted that the claimed limitation is considered a product by process limitation as it limits the order in which the ingredients are combined, and thus is a process step.  As the instant product claimed is an aerated confection with a stabilizer system consisting of pectin and starch, wherein the product does not contain additional stabilizers, by teaching of a confection comprising pectin and starch, wherein the confection does not contain additional stabilizers, the prior art is considered to encompass or at least make obvious the product as claimed.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Additionally, regarding point 2 of applicant’s argument, a reference is not limited to its preferred embodiments and examples, but rather must be considered for all that it discloses. “[N]onpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  To use the disclosed components of a reference when practicing the invention of the reference would have been natural and particularly obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791